Exhibit 10.29
NEGOTIATED SETTLEMENT AGREEMENT, RELEASE, AND COVENANT NOT TO SUE
     FOR AND IN CONSIDERATION of the mutual promises, covenants, and agreements
made by and between BRADLEY A. SPIEGEL (“EMPLOYEE”, a term which includes
himself/herself and all assigns, heirs, and successors in interest) and IDEX
SERVICE CORP., INC. (“COMPANY”, a term which includes IDEX Service Corp., Inc.,
parent, subsidiary, or affiliated companies, as well as the officers, directors,
shareholders, employees, agents, attorneys and contractors of each), the parties
agree as follows:
1. Termination of Employment. EMPLOYEE’S employment with the COMPANY will end on
December 31, 2008, whereupon all benefits and privileges related to employment
ceased (or will cease), except as set forth in this Agreement.
2. Non Admission. EMPLOYEE agrees and acknowledges that this Agreement does not
constitute an admission of liability on the part of the COMPANY in any respect.
3. Adequacy of Consideration. For and in consideration of the benefits outlined
in paragraph 4 and other good and valuable consideration, the parties
acknowledge the adequacy of the consideration provided herein by each to the
other, that this is a legally binding document, and that they intend to comply
with and be faithful to its terms.
4. Consideration to EMPLOYEE. In consideration for the promises of EMPLOYEE set
forth herein, and for so long as EMPLOYEE is not in breach of this agreement,
the COMPANY agrees to:

  a.   Pay EMPLOYEE a Standard Severance Benefit of Three Hundred Fifty Thousand
Dollars and Four Cents ($350,000.04) minus statutorily required deductions in 26
equal installments of ($13,461.54) Such amount to be paid on the COMPANY’S
regularly scheduled pay dates. The first installment payment will be made on the
COMPANY’S first regularly scheduled payday that occurs more than ten (10) days
after the Agreement becomes final and binding, provided that EMPLOYEE does not
breach the Agreement or revoke it pursuant to Paragraph 8. This standard
severance benefit shall continue provided the EMPLOYEE is not gainfully
employed. Consulting agreements (including with IDEX) shall not be considered as
employment.     b.   Pay EMPLOYEE an Enhanced Severance Benefit in a single lump
sum of Four Hundred Thousand Dollars and Zero Cents ($400,000.00) minus all
statutorily required deductions to be paid by December 31, 2008 provided that
EMPLOYEE does not breach this Agreement or revoke it pursuant to Paragraph 8.  
  c.   Pay for EMPLOYEE to receive Outplacement Services for a period of
365 days.     d.   Pay for the Employee’s COBRA (including medical, dental, and
vision) for the 2009 calendar year.

EMPLOYEE shall not be eligible for any other payments after termination other
than as provided herein.

                 
Initials:
  /s/ BS       Initials:   /s/ HM
 
               

1



--------------------------------------------------------------------------------



 



5. Release. In consideration for the undertakings and promises of the COMPANY
set forth in this Agreement, the EMPLOYEE unconditionally releases, discharges,
holds harmless, and agrees to indemnify the COMPANY from each and every claim,
cause of action, right, liability or demand of any kind, and from any claims
which may be derived therefrom (collectively referred to as “claims”), that
EMPLOYEE had, has or might claim to have against the COMPANY at the time
EMPLOYEE executes this Agreement, including but not limited to any and all
claims:

  a.   arising from EMPLOYEE’S employment, pay, bonuses, employee benefits, and
other terms and conditions of employment or employment practices of the COMPANY;
    b.   relating to the termination of EMPLOYEE’S employment with the COMPANY
or the surrounding circumstances thereof;     c.   relating to payment of any
attorneys’ fees for EMPLOYEE;     d.   based on discrimination on the basis of
race, color, religion, sex, national origin, handicap, disability, or any other
category protected by law under Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, 42 USC § 1981, Executive Order 11246, the Equal Pay
Act, the Americans With Disabilities Act, the Rehabilitation Act of 1973, the
Consolidated Omnibus Budget Reconciliation Act of 1985, State Fair Employment
Practices laws, including the Illinois Human Rights Act (as any of these laws
may have been amended) or any other similar federal, state and local labor,
employment or anti-discrimination laws;     e.   based on any contract, tort,
whistleblower, personal injury, or wrongful discharge theory; and     f.   based
on any other federal, state or local constitution, regulation, law (statutory or
common), or legal theory.

In consideration for the undertakings and promises of the EMPLOYEE set forth in
this Agreement, the COMPANY unconditionally releases, discharges, holds harmless
and agrees to indemnify EMPLOYEE from each and every claim the COMPANY had, has
or might claim to have against EMPLOYEE at the time the COMPANY executes this
Agreement, except for any claim based on, or arising in connection with, a
violation of law or COMPANY policy by EMPLOYEE.
6. Other Benefits. Nothing in this Agreement shall:

  a.   alter or reduce any vested, accrued benefits (if any) EMPLOYEE may have
to any pension benefits to which EMPLOYEE may be entitled under the IDEX
Corporation Defined Contribution Plan or the IDEX Corporation Savings {401(k)}
Plan or under the IDEX Corporation Supplemental Executive Retirement Plan; or  
  b.   affect EMPLOYEE’S right to elect and pay for continuation of health
insurance coverage under the COMPANY’S Health Benefit Plan pursuant to Title X
of the Consolidated Omnibus Budget Reconciliation Act of 1985 (C.O.B.R.A.).

7. Release of Any Age Discrimination Claim. In compliance with the requirements
of the Age Discrimination in Employment Act (ADEA), as amended by the Older
Workers’ Benefit Protection Act (OWBPA), EMPLOYEE acknowledges by his/her
signature below that, with respect to the rights and claims waived and released
under the ADEA and OWBPA:

                 
Initials:
  /s/ BS       Initials:   /s/ HM
 
               

2



--------------------------------------------------------------------------------



 



  a.   EMPLOYEE has read and understands this Agreement;     b.   EMPLOYEE was
given at least 45 days from the date this Agreement was initially presented to
accept the terms of this Agreement;     c.   EMPLOYEE was advised in writing,
via this Agreement, to consult with an attorney before signing this Agreement;  
  d.   EMPLOYEE had an opportunity to consult with an attorney before signing
this Agreement;     e.   EMPLOYEE is releasing the COMPANY from, among other
things, any claims of age discrimination under the ADEA or OWBPA;     f.  
EMPLOYEE understands that the release of age discrimination claims contained in
this Agreement does not cover any rights or claims that may arise after the date
of this Agreement against the COMPANY.

8. Revocation of Age Release. EMPLOYEE may revoke the portion of this Agreement
relating to release of age discrimination claims covered by the ADEA or OWBPA
within seven (7) calendar days after signing it. To be effective, such
revocation must be received in writing by Harold Morgan, Vice President, Human
Resources, 630 Dundee Road, Suite 400, Northbrook, Illinois 60062. Revocation
can be made by hand delivery, telegram, facsimile, or postmarking before the
expiration date of this seven (7) day period.
9. EMPLOYEE’s Promise Not to Sue or Accept Recovery.

  a.   EMPLOYEE promises not to sue the COMPANY or any party released herein on
account of any claim released in this Agreement. Other than unemployment
benefits, EMPLOYEE further promises not to accept, recover or receive any
monetary damages or any other form of relief which may arise out of or in
connection with any administrative remedies which may be filed with or pursued
independently by any governmental agency or agencies, whether federal, state or
local, and not to voluntarily assist any individual or entity in connection with
any administrative charges, investigations, actions, lawsuits or remedies which
may be filed against the COMPANY.     b.   As of the date EMPLOYEE signs this
Agreement, he/she has not filed any charge, complaint, or lawsuit over any
claim(s) referred to in this Agreement. While EMPLOYEE understands that the law
permits, and that he/she is not foreclosed from filing an agency charge, should
any such charge or action be filed by EMPLOYEE or on his/her behalf involving
matters covered by this Agreement, EMPLOYEE agrees to promptly give the agency
or court having jurisdiction a copy of this Agreement and inform it that any
individual claims he/she might otherwise have had have been settled. EMPLOYEE
agrees not to file any other lawsuit at any time over any claims released in
this Agreement, provided, however, that this Agreement does not prevent EMPLOYEE
from filing a lawsuit challenging whether this Agreement is itself legal under
the requirements of the ADEA and the OWBPA. Should EMPLOYEE file such a suit and
lose, EMPLOYEE understands that he/she will be personally liable for any of
his/her own legal fees and costs.

10. Representations.

  a.   EMPLOYEE represents that as of the date he/she signs this Agreement
he/she has no previously undisclosed work related injuries to the best of
his/her knowledge.

                 
Initials:
  /s/ BS       Initials:   /s/ HM
 
               

3



--------------------------------------------------------------------------------



 



  b.   EMPLOYEE further represents that as of the date he/she signs this
Agreement, he/she has received all wages and compensations to which he/she is
entitled.     c.   COMPANY represents that as of the date of signing this
agreement, it is not aware of any violations of law or COMPANY policy by
EMPLOYEE.

11. Confidentiality. EMPLOYEE agrees to keep all matters concerning this
Agreement, as well as the facts, circumstances, and contents of this Agreement,
confidential from the date of this Agreement forward, and not to discuss with
anyone (other than his/her spouse, attorney(s) or tax advisor(s)) or authorize
discussion by anyone of the terms of this Agreement. Nothing in this Agreement
shall prohibit any party from complying with any subpoena or other legal
requirement to disclose information relating to this matter.
12. Non-Solicitation of COMPANY Employees. EMPLOYEE agrees that COMPANY has
invested substantial time and effort in assembling and training its present
staff of personnel. Accordingly, EMPLOYEE agrees that for a period of one
(1) year from the date of this Agreement, EMPLOYEE will not directly or
indirectly induce or solicit or seek to induce or solicit on behalf of employee
or others any of the COMPANY’s employees to leave employment with COMPANY.
13. Non-Solicitation of Customers. EMPLOYEE agrees that the COMPANY’s
relationships with its Customers are solely the assets and property of the
COMPANY. EMPLOYEE agrees that for a period of one (1) years following
termination of EMPLOYEE’s employment for any reason, EMPLOYEE shall not directly
or through others solicit or attempt to solicit any of the COMPANY’s Customers
for the purpose of providing products or services competitive to those offered
by the COMPANY. This restriction applies only to those Customers with whom
EMPLOYEE had material contact on behalf of the COMPANY. “Material contact”
means: (i) direct personal contact with a Customer for the purpose of,
respectively, purchasing materials or services for use by the COMPANY or selling
the COMPANY’s products or services to Customers or (ii) any direct supervision
of direct personal contacts other employees of the COMPANY may have with
Customers. Customers are those Customers and prospective Customers with whom
EMPLOYEE had material contact within one (1) year prior to the termination of
EMPLOYEE’s employment with the COMPANY. Notwithstanding anything in this Section
(13), EMPLOYEE shall be permitted to consult with “Moo Bella”,.
14. Covenant Against Competition. EMPLOYEE agrees that for a period of one
(1) year following termination of Employee’s employment, Employee shall not
directly or indirectly, whether as an employee, consultant, independent
contractor, officer, director, shareholder (other than an owner of 10% or less
of the

                 
Initials:
  /s/ BS       Initials:   /s/ HM
 
               

4



--------------------------------------------------------------------------------



 



outstanding shares of any publicly traded company) or owner of a competing
business, engage in any business which provides products and or services which
are the same or substantially similar to those with which EMPLOYEE was involved
while employed by the COMPANY. Employee acknowledges and agrees that the
restrictions and promises set forth in this Agreement are reasonable given the
COMPANY’s need to protect its Trade Secrets and Confidential Information,
particularly given the complexity and competitive nature of the industry, and
that EMPLOYEE has sufficient resources to find alternative, commensurate
employment in EMPLOYEE’s respective fields of expertise that would not violate
this paragraph (14) or this Agreement. The COMPANY and the EMPLOYEE agree that
the covenants set forth in this Agreement shall be enforced to the fullest
extent permitted by law. Accordingly, if, in any judicial proceedings, a court
shall determine that any such covenant is unenforceable for any reason,
including, without limitation, because it is overly broad or survives too long a
period of time, or, in the event that any one or more of such covenants shall,
either by itself or together with other covenants be adjudged to go beyond what
is reasonable in all the circumstances for the protection of the interests of
the COMPANY, but would be adjudged reasonable if any particular covenant or
covenants or parts thereof were deleted, restricted, or limited in a particular
manner, then the said covenants shall apply with such deletions, restrictions,
or limitations, as the case may be. The COMPANY and EMPLOYEE further agree that
the covenants set forth above are reasonable in all circumstances for the
protection of the legitimate interests of the COMPANY, and that the covenants of
the EMPLOYEE herein, including but not limited to the EMPLOYEE’s limited
covenant not to engage in competition with the COMPANY are being made in partial
consideration of the COMPANY’s agreement to provide the severance benefits, as
described herein.
15. Waiver of Reinstatement. EMPLOYEE hereby waives any right to reinstatement,
reemployment or employment with the COMPANY. EMPLOYEE further agrees not to
apply for future employment with the COMPANY unless EMPLOYEE has notified the
Vice President of Human Resources for IDEX Corporation in advance.
16. No Harassing Conduct. EMPLOYEE covenants that he/she shall not undertake any
harassing or disparaging conduct directed at any party to this Agreement and
that he/she shall refrain from making any harassing or disparaging statements
concerning any party to this Agreement to any third party.

                 
Initials:
  /s/ BS       Initials:   /s/ HM
 
               

5



--------------------------------------------------------------------------------



 



17. Trade Secret and Confidential Information. EMPLOYEE acknowledges that in the
course of employment, EMPLOYEE had access to and obtained knowledge of trade
secrets and/or confidential information relating to the COMPANY’s business.
EMPLOYEE recognizes and acknowledges that the COMPANY’s Trade Secret and
Confidential Information constitutes valuable, special and unique assets of the
COMPANY and use or disclosure thereof contrary to the terms of this Agreement
would cause substantial loss of competitive advantage and other serious injury
to the COMPANY.

  a.   “Trade Secrets” means all information from which the COMPANY, or any
person or company that does business with the COMPANY, derives actual or
potential economic value from its not being known by those who can obtain
economic value from its disclosure or use and it not being readily ascertainable
by proper means. Trade Secrets means any item of confidential information that
constitutes a “trade secret” under applicable common law or statutory law.    
b.   “Confidential Information” means information which is treated by the
COMPANY as confidential and which is of value to the COMPANY because it has not
been made generally available to the public or to competitors of the COMPANY
(other than by fault of EMPLOYEE), and includes but is not limited to oral,
written and electronically or digitally stored information related to the
COMPANY’s financial affairs, financing methods, profit and performance reports,
accounting, marketing, methods of operation and sales, current or potential
customer lists, current or potential vendor lists, business plans and
strategies, product development, ideas, concepts, designs, improvements,
processes, current and future development and expansion or contraction plans of
the COMPANY, information concerning personnel assignments and personnel matters,
training manuals, and any other information relating to the COMPANY’s business
that is treated by the COMPANY as confidential or is labeled as “confidential”
or to similar effect. Confidential information also includes any information
described as proprietary or designated as confidential information, whether or
not owned by the COMPANY.

     EMPLOYEE agrees that during employment with the COMPANY and for a period of
two (2) years following the termination of said employment, EMPLOYEE shall not,
other than on behalf of the COMPANY, divulge or make use of any confidential
information of the COMPANY directly, indirectly, personally, or on behalf of any
other person, business, corporation or entity, and further shall diligently
protect any and all Confidential Information against loss by inadvertent or
unauthorized disclosure, use or misappropriation during this period. This
covenant is not intended to and does not limit in any way EMPLOYEE’s duties and
obligations to the COMPANY under statutory or case law not to disclose or make
personal use of such information or any trade secret information of the COMPANY.
18. Return of Property. EMPLOYEE agrees that EMPLOYEE has not removed and will
not remove any COMPANY property from COMPANY’s premises, except as authorized by
the COMPANY in writing, or that EMPLOYEE will return all of the COMPANY’s
property immediately upon execution of this Agreement. Such property includes,
but is not limited to, the original and any copies of any confidential
information or trade secrets,

                 
Initials:
  /s/ BS       Initials:   /s/ HM
 
               

6



--------------------------------------------------------------------------------



 



all COMPANY-issued keys, pass cards, tools, samples, fax machines, cell phones,
PDAs, computers (laptop and/or desk top), credit cards, rolodexes, files,
brochures, equipment, documents, lists, reports, printouts, drawings, plans,
sketches, computer disks, zip drives, printouts and any other record or document
relating to the COMPANY and its services. Further, EMPLOYEE agrees that EMPLOYEE
has not taken, procured, or copied any property of the COMPANY after
notification of EMPLOYEE’S termination. Nevertheless, EMPLOYEE shall be
permitted to keep his current laptop computer and any files (electronic or
paper) associated with the Patent Infringement lawsuit (Civil Action
No. 1:08-cv-05296) and any ongoing work concerning the “MOO BELLA” project. In
addition EMPLOYEE shall be permitted to retain his current Blackberry, Corporate
email account, teleconference service and distinct number and corporate credit
card (for IDEX use only). EMPLOYEE shall be required to return all such
referenced items at any time in the COMPANY’s sole discretion. The COMPANY shall
work with EMPLOYEE to “port” EMPLOYEES current Blackberry phone number to a
private account when it is no longer being used for company matters.
19. Cooperation in Legal Matters. In consideration for the promises and payments
by the COMPANY pursuant to this Agreement, EMPLOYEE agrees to cooperate to the
fullest extent possible in the preparation, defense or prosecution of any legal
matters involving the COMPANY about which EMPLOYEE has or may have personal
knowledge (other than termination of employment or any other claim against the
COMPANY for breach of this Agreement), including any such matters which may be
filed after the termination of EMPLOYEE’s employment. The COMPANY shall
reimburse EMPLOYEE for all reasonable expenses related to any cooperation under
this section 18 and EMPLOYEE shall be permitted to use COMPANY resources (travel
agents, administrative assistants, 800 service, office space etc.) to assist
with such cooperation. The IDEX Indemnity Agreement (executed May 1, 2008) shall
continue in effect with respect to services rendered by EMPLOYEE to the COMPANY
after the date of this agreement as if EMPLOYEE continued to serve as an officer
of the COMPANY.

20. Cooperation in Professional Transition of Business Affairs. In consideration
for the promises and payment(s) by the COMPANY pursuant to this Agreement,
EMPLOYEE agrees to cooperate to the fullest extent possible in the professional
transition of those business-related matters for which EMPLOYEE was responsible
during employment with the COMPANY. In addition, during the first (1st) quarter
(January, February & March) of 2009 the employee shall devote his best efforts
to assist the COMPANY with the “MOO BELLA” project. Beginning in the second
(2nd) quarter of 2009, COMPANY and EMPLOYEE shall negotiate a consulting fee for

                 
Initials:
  /s/ BS       Initials:   /s/ HM
 
               

7



--------------------------------------------------------------------------------



 



continued cooperation for the “MOO BELLA” project. The COMPANY shall reimburse
EMPLOYEE for all reasonable expenses related to any cooperation under this
section 19 and EMPLOYEE shall be permitted to use COMPANY resources (travel
agents, administrative assistants, 800 service, office space etc.) to assist
with such cooperation.
21. Construction of Agreement. The parties agree that construction of the
provisions in this Agreement shall be in favor of their reasonable nature,
legality, and enforceability, in that any reading causing unenforceability shall
yield to a construction permitting enforceability. If any single covenant or
clause shall be found unenforceable, it shall be severed and the remaining
covenants and clauses enforced in accordance with the tenor of the Agreement.
The Parties shall not construe ambiguities in this Agreement against the
drafter.
22. Choice of Law. It is the express intention of the parties that this
Agreement and any questions concerning its validity, construction or performance
be governed by the laws of the State of Illinois.
23. No Reliance Upon Other Statements. This Agreement is entered into without
reliance upon any statement or representation of any party hereto or parties
hereby released other than the statements and representations contained in
writing in this Agreement,
24. Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties and supersedes any and all prior agreements or
understandings with regard to the matters covered herein, and shall be binding
upon and serve to the benefit of and be enforceable by the Company and its
successors and assigns; To the extent the provisions are in conflict, this
Agreement supersedes any existing agreements on the part of Employee related to
Confidentiality, Non-Solicitation, Non-Competition, Assignment of Inventions,
Work Product, and/or limitations on the use of Intellectual Property.
25. No Waiver. Any failure by any party to enforce any of their rights and
privileges under this Agreement shall not be deemed to constitute waiver of any
rights and privileges contained herein.
26. Full and Knowing Waiver. By signing this Agreement, EMPLOYEE certifies that:

  a.   he/she has carefully read and fully understands the provisions of this
Agreement;     b.   he/she was advised by the COMPANY in writing, via this
Agreement, to consult with an attorney before signing this Agreement;     c.  
he/she had at least 45 days within which to consider this Agreement and consult
with an attorney before signing this Agreement; and     d.   he/she agrees to
its terms knowingly, voluntarily and without intimidation, coercion or pressure.

                 
Initials:
  /s/ BS       Initials:   /s/ HM
 
               

8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF the undersigned hereunto set their hands to this Agreement on
the dates written below.

                      BRADLEY A. SPIEGEL       IDEX SERVICE CORP., INC.    
(“EMPLOYEE”)       (“COMPANY”)    
 
                   
By:
  /s/ BS
 
      By:   /s/ HM
 
Harold Morgan     Date: 12/19/08                
 
          Its:        
 
                   
 
              Vice President of Human Resources    
 
                   
 
          Date:   12/19/08    

                 
Initials:
  /s/ BS       Initials:   /s/ HM
 
               

9